         Case 2:20-cv-01113-GJP Document 75-9 Filed 06/04/20 Page 1 of 4




     IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                   DISTRICT OF PENNSYLVANIA

FEDERAL TRADE COMMISSION
and
COMMONWEALTH OF
PENNSYLVANIA
             Plaintiffs,
                            No. 2:20-cv-01113-GJP
v.
THOMAS JEFFERSON UNIVERSITY
and
ALBERT EINSTEIN HEALTHCARE
NETWORK
             Defendants



                                       ORDER

        AND NOW, this _____ day of June, 2020, upon consideration of the Motion

of Non-party Independence Blue Cross to Quash the April 24 and May 26, 2020

Subpoenas served on it by Defendant Thomas Jefferson University, and

Defendant’s response, it is hereby ORDERED that the April 24 and May 26, 2020

Subpoenas are QUASHED.


                                           Gerald J. Pappert, J.




OMC\4815-1436-5119.v1-6/4/20
         Case 2:20-cv-01113-GJP Document 75-9 Filed 06/04/20 Page 2 of 4




     IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                   DISTRICT OF PENNSYLVANIA

FEDERAL TRADE COMMISSION
and
COMMONWEALTH OF
PENNSYLVANIA
             Plaintiffs,
                            No. 2:20-cv-01113-GJP
v.
THOMAS JEFFERSON UNIVERSITY
and
ALBERT EINSTEIN HEALTHCARE
NETWORK
             Defendants



                                         ORDER

        AND NOW, this _____ day of June, 2020, upon consideration of the Motion

of Non-party Independence Blue Cross to Quash or Modify the April 24 and May

26, 2020 Subpoenas served on it by Defendant Thomas Jefferson University, and

Defendant’s response, it is hereby ORDERED that the April 24, 2020 Subpoena

shall be MODIFIED as follows:

    1. Independence shall produce all communications between the Plaintiffs and

        Independence that pertain to the Merger review and search for non-

        privileged communications regarding the Proposed Transaction between: (i)

        Paul Staudenmeier and the Plaintiffs; and (ii) Paul Staudenmeier and other

        Independence employees and officers. Independence will also produce Mr.

        Staudenmeier for a deposition noticed by Jefferson. Unless the deposition

OMC\4815-1436-5119.v1-6/4/20
         Case 2:20-cv-01113-GJP Document 75-9 Filed 06/04/20 Page 3 of 4




        and the production focused on Mr. Staudenmeier show that one or more of

        the 12 other custodians identified in the letter of May 26, 2020 gave him

        directions or suggestions concerning the contents of the Declaration or the

        information he provided during the interviews, Independence need not

        produce documents of any other custodian

    2. Independence need not produce information regarding its past or present

        business plans and strategies.

    3. Independence need not produce documents that pertain to transactions,

        business discussions and/or business disputes with Jefferson, Einstein and

        other health systems that pre-date or are otherwise unconnected with the

        proposed merger. This includes Document Requests Nos. 29, 30, 31, 33, 34,

        35, 37, 38 and 40.

    4. Independence need not produce data previously produced to Plaintiffs or that

        is available from other sources.

    5. Independence need not respond to Document Requests Nos. 1, 2, 3, 4, 12,

        14, 15, 19, 20 or 27 except as proposed in its Responses.

    6. Jefferson and Independence shall discuss ways to narrow Requests Nos. 5, 8,

        9, 10, 13, 16, 18, 21, 22, 23, 24, 25, 26 and 32, so documents are requested

        and produced that relate to the proposed transaction and its potential impact

        on the healthcare market.



OMC\4815-1436-5119.v1-6/4/20
         Case 2:20-cv-01113-GJP Document 75-9 Filed 06/04/20 Page 4 of 4




    7. Independence need not respond to Document Requests Nos. 6, 7, 11, 17, 23,

        28, 36 and 39. Jefferson may submit revised requests to Independence that

        relate to the proposed transaction and its potential impact on the healthcare

        market.

    8. The topics listed in the 30(b)(6) Deposition Subpoena shall be conformed to

        the foregoing modifications of the Deposition Subpoena.


                                               Gerald J. Pappert, J.




OMC\4815-1436-5119.v1-6/4/20
